Title: To George Washington from Charles Carroll (of Carrollton), 11 August 1791
From: Carroll, Charles (of Carrollton)
To: Washington, George



Dear Sir
Dougheragen [Anne Arundel County, Md.]11th Aug. 1791

I was honored with your letter of the 31st past, on the 3d instant; until then I was unacquainted with the defect of your title in the lands purchased of Clifton: I had always understood that my father had let the balance decreed to him remain in the hands of the Commissioners, from a different cause than the one assigned in your letter. He had instituted a suit in chancery against his partners in iron works for an indemnification of the losses incurred by Mercer’s attachment, & the subsequent decrees in Virginia, & was advised by his lawyer (Mr Thos Johnson) not to draw the money out of the Commissioner’s hands without the consent of his partners; that consent he could never obtain; Some of them returned no answer to his written application for their directions, & consent; others replied that they were no ways concerned in the transaction, & refused to give any direction about the money.
Immediately on the receipt of your letter, I wrote to Mr Cooke on the subject; subjoined you have a copy of his answer. I have this day written again to Mr Cooke requesting him to draw the deed of release to complete your title, and to Mrs Digges, desiring her to execute it with all convenient dispatch; to this request she can not possibly object, as the chancry suit between the late Mr Digges & my father has long since been compromised & settled.
Mr Cooke, you will observe, is of opinion that a deed from Mrs Lee, heiress of Mr Ignatius Digges, is not essential to the completion of your title; I presume therefore, if his opinion be well founded, you would not wish for a deed from Mrs Lee.

When Mrs Digges has executed the deed, and your title is thereby completed, I should be glad to receive payment of the sums mentioned in my former letter in post notes at Baltimore, in preference to any other mode. I remain with sentiments of the highest respect and esteem Dear Sir Yr most obedt hum. Servant

Ch. Carroll of Carrollton

